Title: From George Washington to Henry Knox, 2 March 1797
From: Washington, George
To: Knox, Henry


                        
                            My dear Sir, 
                            Philadelphia 2d March 1797
                        
                        Amongst the last Aacts of my political life, and before I go hence into
                            retirement, profound, will be the acknowledgment of your kind and
                            affectionate letter from Boston—dated the 15th of January.
                        From the friendship I have always borne you—and from the interest I have ever
                            taken in whatever relates to your prosperity & happiness, I participated in the
                            sorrows which I knoew you must have felt for your late heavy losses. But it is not for man to
                            scan the wisdom of Providence. The best he can do, is to submit to its decrees. Reason, Religion & Philosophy teaches us to do this, but ’tis
                            time alone that can ameliorate the pangs of humanity, & soften its woes.
                        
                        To the wearied traveller who sees a resting place, and is bending his body to
                            lean thereon, I now compare my self; but to be suffered to do this
                            in peace, is I perceive too much, to be endured by some. To
                            misrepresent my motives; to reprobate my politics; and to weaken the confidence which has
                            been reposed in my administration—are objects which cannot be relinquished by those who,
                            will be satisfied with nothing short of a change in our political System. The consolation
                            however, which results from conscious rectitude, and the approving voice of my
                            Country—unequivocally expressed by its Representatives—deprives their sting of its poison,
                            and places in the same point of view both the weakness, and malignity of their efforts.
                        Although the prospect of retirement is most grateful to my soul, and I have not
                            a wish to mix again in the great world, or to partake in its politics, yet, I am not without
                            my regrets at parting with (perhaps never more to meet) the few intimates whom I love, among
                            these, be assured you are one.
                        The account given by Mr Bingham and others, of your agreeable Situation, and
                            prospects at St George’s gave me infinite pleasure; and no one wishes more sincerely than I
                            do, that they may increase with your years. The remainder of my life (which in the course of
                            nature cannot be long) will be occupied in rural amusements, and though I shall seclude
                            my self as much as possible from the noisy and bustling crowd, none more than my self, would
                            be regaled by the company of those I esteem, at Mount Vernon: more than 20 miles from which, after I arrive there, it is not likely I ever shall be. As early in next week as I can make arrangements for it, I shall commence my journey for Mount Vernon. To morrow, at dinner, I shall as a servant of the public, take my leave of the
                            President Elect, of the foreign characters, heads of Departments, &ca. —And the day
                            following, with pleasure, I shall witness the inauguration of my Successor to the Chair of
                            government.
                        On the Subject of Politics I shall say nothing; you will have an opportunity of
                            seeing & conversing with many of the Legislators; from whom, so far as it relates to
                            the proceedings of their own body, thay can give you the details. The Gazettes will furnish
                            the rest. Mrs Washington unites with me in every good wish for you, Mrs Knox &
                            family, and with unfeigned truth, I am Yours always, & affectionately
                        
                            Go: Washington
                            
                        
                    